Case 3:20-cv-07870-FLW-TJB Document 58 Filed 06/21/21 Page 1 of 1 PageID: 1420




       Arnold B. Calmann
         (973) 645-4828
        abc@saiber.com
                                                                 June 21, 2021

   BY CM/ECF
   The Honorable Tonianne J. Bongiovanni, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & United States Courthouse
   402 East State Street
   Trenton, New Jersey 08608

              Re:       Supernus Pharmaceuticals, Inc. v. Apotex Inc., et al.
                        Civil Action No. 3:20-cv-07870-FLW-TJB (D.N.J.)

   Dear Judge Bongiovanni:

         We, along with our co-counsel, Katten Muchin Rosenman LLP, represent
   Defendants Apotex Inc. and Apotex Corp. (collectively, “Apotex”) in the above matter.

            We write to respectfully request an extension of the deadline, from June 25 to July
    1, 2021, for the parties to file their respective Responsive Markman Submissions. We
    are authorized to inform Your Honor that Plaintiff Supernus Pharmaceuticals, Inc.
    (“Supernus”) does not oppose this extension. If the proposed extension meets with Your
    Honor’s approval, we respectfully request that Your Honor “So Order” this letter and
    have it filed with the Clerk of the Court.

          We thank the Court for its consideration in this matter. Naturally, if the Court has
   any questions, we would be pleased to respond to the same at the Court’s convenience.




                                                        Arnold B. Calmann

   cc:        Counsel of Record (by CM/ECF)




  Saiber LLC • One Gateway Center, 9th Floor, Suite 950 • Newark, New Jersey • 07102-5308 • Tel 973.622.3333 • Fax 973.622.3349 •
                                                           www.saiber.com
                                     Florham Park • Newark • New York • Philadelphia
